Buchanan, J.
James D. Mix, administrator of this succession, has proceeded against the former administrator, William J. Johnson, who has absconded, for an account. The District Court appointed a curator ad hoe to represent Johnson; and the curator appeals from a judgment, condemning the former administrator to pay to the present one, in his capacity, the sum of two thousand one hundred and eighty-one dollars, with interest.
The appellant assigns for error in this judgment:
1st. That no proof was offered of the heirship of certain parties, of whom the appellee professes to be attorney in fact.
2d. That the appellee’s quality of attorney in fact of those parties has ceased.
3d. That the heirs of this estate are present and represented, and consequently there is no need of an administrator.
It is true, the appellee styles himself in his rule, not only administrator, but attorney in fact of the heirs. His quality of administrator is undisputed, and not only he had the right, but it was his duty to proceed against his delinquent predecessor in the administration. His allegation of another quality in himself than that of administrator of the estate, may therefore be treated as sur-plusage, for the purposes of this proceeding; and the heirship of the parties *114named m the rule is immaterial. This disposes of the two first grounds of error.
Upon the third ground, we are of opinion that the validity or necessity of the proceedings in the Court of Probates for the appointment of an administrator, cannot be drawn into question, collaterally, by a debtor of the succession. Besides, there is no proof in the record that the heirs of this estate are present ; nor if represented, that they are represented by any other person than the administrator; whose right to represent them is directly put at issue by tho appellant.
Judgment affirmed, with costs.